DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2020, 08/13/2021 and 11/12/2021 are acknowledged by the examiner.
Allowable Subject Matter
Claims 1-12 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Ryu (US 2016/0204481) discloses in figures 1, a  charging and discharging apparatus comprising [see figure 1]: a temperature measuring device  [see figure 3, temperature sensor (180): see ¶0029] for measuring a temperature of at least one secondary battery of a plurality of secondary batteries; a charging and discharging power supply [notes that charging and discharging circuit connected to the circuit board is suggested; see ¶0041];wherein the temperature measuring device comprises: a non-contact temperature sensor [temperature sensor (180); see ¶0029; noted that the temperature sensor (190) is formed from polymer resin and its insulator; see ¶0074]; 
    JP2008198515 discloses in figure 5, tray  [noted the base 1220 can be considered as a lower tray for the battery units; see figure 3] .

KR10-1816843 discloses in figure 4, a plurality of batteries [110a and 110b] with plurality of cooling  devices [element 270].
         Claim 1 recites, inter alia, a charging and discharging probe connected to a power supplier, which are capable of individually applying power to the plurality of secondary batteries; and a plurality of cooling fans provided to cool the plurality of secondary batteries and of which directions of wind and outputs are individually adjusted based on temperature information measured by the temperature measuring device according to a location in each secondary battery of the plurality of secondary batteries, wherein the temperature measuring device comprises: a non-contact temperature sensor unit being insertable into a space between adjacent secondary batteries of the plurality of secondary batteries to measure a temperature of the at least one secondary battery that the non-contact temperature sensor faces in a non-contact manner; and a Z-axis transfer device configured to raise or lower the non-contact temperature sensor unit in a Z-axis direction perpendicular to the X-axis direction and the Y-axis direction to insert the non-contact temperature sensor unit into the space downward from a location spaced apart from the plurality of secondary batteries in the Z-axis direction and to withdraw the non-contact temperature sensor unit upward. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL BERHANU/            Primary Examiner, Art Unit 2859